Citation Nr: 1343407	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  13-07 314	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

2. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes.



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the RO received notification from the appellant that a withdrawal of this appeal is requested.  This document was forwarded to the Board prior to entry of a decision on this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


